     Case: 1:21-cv-00191 Document #: 8 Filed: 04/15/21 Page 1 of 1 PageID #:16




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF ILLINOIS


Ryan Alton                             )
                                       )            Case No: 21 C 191
             v.                        )
                                       )            Judge: Martha M. Pacold
The City of Bolingbrook, et al.,       )


                                      ORDER

Plaintiff’s application to proceed in forma pauperis [6] is granted. The filing fee is
waived. The Clerk of Court is directed to file Plaintiff’s complaint [1] and issue
summons for service on the City of Bolingbrook and the Bolingbrook Police
Department. The U.S. Marshal is appointed to serve the defendants.

Date: April 15, 2021                          /s/ Martha M. Pacold
